Citation Nr: 0919131	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  03-35 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for 
migraines, prior to June 15, 2006.

2.  Entitlement to a rating in excess of 30 percent for 
migraines, since June 15, 2006.

3.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which in part granted service 
connection for migraines and denied service connection for 
TMJ syndrome.  The Veteran perfected an appeal with respect 
to the initial disability rating for migraines and the denial 
of service connection for TMJ syndrome.  In December 2005, 
the Board remanded the claims for further development. 

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Boston in May 2005 to 
present testimony on the issues on appeal.  Since that time, 
she has submitted additional evidence, with a waiver of RO 
consideration of that evidence.

The appeal is REMANDED to the agency of original 
jurisdiction.  VA will notify the Veteran if further action 
is required.


REMAND

The Veteran seeks service connection for TMJ syndrome.   In 
her VA examinations in June 2004 and June 2006, the reviewing 
physician opined that it was possible that the syndrome was 
linked to a rheumatoid disease, and indicated that further 
testing was necessary to confirm.  Notably, the Veteran's 
service treatment records contain a positive rheumatoid 
factor test in September 1982, and demonstrate jaw pain in 
April 1983.  No current rheumatoid testing, such as an 
antinuclear antibodies (ANA) test, is of record; nor is there 
an opinion of record dealing directly with the positive test 
in service.  As such, the Veteran must be afforded an 
additional VA examination to fully develop whether her 
current TMJ is related to her service.  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008) and 38 C.F.R. § 3.159(b) 
(2008) have been interpreted to apply to all aspects of 
service connection claims, to include the initial disability 
rating and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

As the symptoms of the Veteran's TMJ syndrome have not been 
clearly distinguished from symptoms from her service-
connected migraines, the increased rating claim must be 
remanded as well, as the issues are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision cannot be 
rendered unless both issues have been considered).

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.   Notify the Veteran of the information 
and evidence necessary to substantiate her 
claims for service connection for 
temporomandibular joint syndrome and for a 
higher initial rating for migraines, to 
include how disability evaluations and 
effective dates are established.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of her temporomandibular joint 
syndrome.  All testing deemed necessary 
must be conducted and the results reported 
in detail.  This includes any appropriate 
testing required to determine whether the 
Veteran has an underlying rheumatoid 
disorder and, if so, whether her TMJ 
syndrome is caused by that.  To the extent 
possible, the examiner should distinguish 
between the symptoms experienced as a 
result of her service-connected migraines 
and those experienced as a result of her 
TMJ syndrome.  Ultimately, the examiner is 
asked to render an opinion as to whether 
it is at least as likely as not that the 
Veteran's current TMJ syndrome is related 
to her service.  The term "as likely as 
not" does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, it 
is as medically sound to find in favor of 
the proposition as it is to find against 
it.

The claims file must be reviewed in full; 
however, specific attention is invited to 
the tabbed service treatment records in 
the manila folder (which include a 
positive rheumatoid factor test in 
September 1982; and jaw pain in April 
1983); and the VA medical opinions in June 
2004 and June 2006 regarding possible 
rheumatologic involvement.  A rationale 
for any opinion offered is requested.  

3.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and her 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the Veteran's claims.  The Veteran need take no action unless 
otherwise notified, but she may submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




